Name: Commission Implementing Regulation (EU) NoÃ 1005/2011 of 11Ã October 2011 establishing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2012 under certain GATT quotas
 Type: Implementing Regulation
 Subject Matter: America;  processed agricultural produce;  tariff policy;  trade;  international trade
 Date Published: nan

 12.10.2011 EN Official Journal of the European Union L 267/11 COMMISSION IMPLEMENTING REGULATION (EU) No 1005/2011 of 11 October 2011 establishing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2012 under certain GATT quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (2), and in particular the first subparagraphs of Article 23(1) and (3) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 789/2011 (3) opens the procedure for the allocation of export licences for cheese to be exported to the United States of America in 2012 under the GATT quotas listed in Article 21 of Regulation (EC) No 1187/2009. (2) The export licence applications for certain quotas and product groups exceed the quantities available for the 2012 quota year. Allocation coefficients should therefore be established. (3) In the case of product groups and quotas for which the applications lodged are for quantities smaller than those available, it is appropriate to provide for the allocation of the remaining quantities to the applicants in proportion to the quantities applied for. The allocation of such further quantities should be conditional upon the competent authority being notified of the quantities accepted by the operator concerned and upon the interested operators lodging a security. (4) Given the time limit for implementing the procedure for determining those coefficients, as provided for in Article 4 of Implementing Regulation (EU) No 789/2011, this Regulation should apply as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences lodged under Implementing Regulation (EU) No 789/2011 in respect of the product groups and quotas identified by 16-Tokyo, 16-, 17-, 18-, 20- and 21-Uruguay, and 22-Tokyo in column 3 of the Annex to this Regulation shall be accepted, subject to the application of the allocation coefficients laid down in column 5 of that Annex. Article 2 Applications for export licences lodged under Implementing Regulation (EU) No 789/2011 in respect of the product groups and quotas identified by 25-Tokyo, 22- and 25-Uruguay in column 3 of the Annex to this Regulation shall be accepted for the quantities requested. Export licences may be issued for further quantities distributed in accordance with the allocation coefficients in column 6 of the Annex, after acceptance by the operator within one week of publication of this Regulation and subject to the lodging of the security applicable. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2009, p. 1. (3) OJ L 203, 6.8.2011, p. 26. ANNEX Identification of group in accordance with the additional notes in Chapter 4 of the Harmonised Tariff Schedule of the United States Identification of group and quota Quantity available for 2012 (in tonnes) Allocation coefficient provided for in Article 1 Allocation coefficient provided for in Article 2 Note No Group (1) (2) (3) (4) (5) (6) 16 Not specifically provided for (NSPF) 16-Tokyo 908,877 0,2717243 16-Uruguay 3 446,000 0,1769757 17 Blue Mould 17-Uruguay 350,000 0,0925926 18 Cheddar 18-Uruguay 1 050,000 0,4929577 20 Edam/Gouda 20-Uruguay 1 100,000 0,1834862 21 Italian type 21-Uruguay 2 025,000 0,1359973 22 Swiss or Emmenthaler cheese other than with eye formation 22-Tokyo 393,006 0,8675629 22-Uruguay 380,000 6,3333333 25 Swiss or Emmenthaler cheese with eye formation 25-Tokyo 4 003,172 1,8816320 25-Uruguay 2 420,000 3,0344828